DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims and added new claims.  Support for the amended claims is found in the original filing.
The remarks in conjunction with the amended claims are not persuasive to overcome the rejections for the reasons more fully below set forth.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5 -7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "is used together with the polyamine" however no polyamine has previously been recited.  There is insufficient antecedent basis for this limitation in the claim,


Introduction/Claim Interpretation
The following claim interpretation / introduction is incorporated into each rejection below as though fully set forth therein.
Since the cited reference disclose the claimed amine, it is capable of improving heating efficiency of stem in a heating step etc. (the examiner notes that one of ordinary skill in the art at the time of filing the invention knows that many additives are multifunctional and may be referred to with a single function though providing numerous functions for example, detergent, dispersant, surfactant, wetting agent, etc.)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf Anton, Frahne, Dietrich (EP 1045 045A1) further in view of JP 2011012921A Sato Takatoshi Shimura Kosuke
Regarding Claims 1-2, 5-6 and 10:
Graf, Anton, Frahne, Dietrich (EP 1045 045A1) discloses a composition for condition water for industrial use esp. boiler feed water which inhibits scale and corrosion (the examiner maintains this meets the preamble intended use of improving heating efficiency) the composition comprises 30 % long chain aliphatic polyamine. (Abstract) such as 

    PNG
    media_image1.png
    374
    870
    media_image1.png
    Greyscale

(where p is 1-6 vs. claimed m of 1-8 and n is 1-6 vs. claimed n of 1 to 7 and R is 12-24 carbons vs claimed R1 of 10-22 carbons)  This amine is the “water film formation suppressing amine” of the instant claims.
The composition comprises a polyamine AND a monoethanolamine [0020][0036] (meeting the limitation for neutralizing amine and for a volatile amine and for concurrently with the polyamine  see instant specification at p11 [0040] wherein a neutralizing amine includes a mono ethanol amine) the polyamine is in a range of 0.01 to 10 ppm [0037]
See also [0039] where 3 g/l of N-oleyl amino propylene amine and 12g/l of mono ethanolamine are added into a boiler feed water and metered into the boiler feed water so the water contains 7 to 8.5 ppm of these compounds (within the claimed range of claim 1) and appropriately adjusts the pH value (meeting claim 1 for neutralizing amine with pH adjusting function) 
can be carried by steam on a turbine (meeting the limitation for a heating step of heating a material by a steam drier) and is nontoxic (meeting the limitation for via a metallic material and rotating metallic material as turbines rotate) The polyamines include dodecylaminomethylene amine, dodecylaminodimethylene amine, dodecylaminotrimethylene amine/N-stearyl-1,3-propanedamine etc. [0026] (meeting instant claim formula (1)

    PNG
    media_image2.png
    319
    236
    media_image2.png
    Greyscale
N-Stearyl 1,3, propane diamine

    PNG
    media_image3.png
    144
    857
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    155
    362
    media_image4.png
    Greyscale
(meeting the formula of claim 1)
The additive may be provided in water as an aqueous formulation [0029] and are used in manner known in the field for scale inhibiting by metering and added to feed or circulating water and for corrosion protection 0.5 to 5 ppm with simple test to determine minimum amounts used [0038] (also meeting limitation for metal as metal corrodes)(being within the claimed range of 0.01 to 10 ppm and 0.1 to 50 ppm)
 
    PNG
    media_image5.png
    544
    459
    media_image5.png
    Greyscale
liquid at room temperature added to water and insoluble in water therefore meeting the limitation for an emulsion.
The composition is added and added to feed of water (i.e. added in a steam at steam pipe or steam header for supplying steam before the steam dryer) for forced circulation boilers with pressure more than 150 bar and temperature more than 500°C to inhibit corrosion (See claims 12-13 of reference) (i.e. meeting claim 1 for added to a place/steam header/before steam dryer)
The boiler feed water is fed to steam generating appliances such as central heating boilers, domestic and industrial water heating systems, steam boilers of all kind (i.e. metallic) and conditioning comprise treatment of water with the purpose of avoiding and reducing corrosion and scale [0001-0003] (i.e. meeting claim 3 for added to a place/steam header/before steam dryer)
The composition is added to steam and may form droplets [0025]. The composition is added to water and then into the fresh steam [0039](added in a steam)(the amine being a liquid that is immiscible in water added to water meets the limitation for an emulsion) 
The composition may be added without water or solvent as dry composition or may be added as an aqueous formulation with dry active composition [0029][0030]
The composing may be prepared by mixing the ingredients, may be formulated as aqueous preparations and are homogenous limpid mixtures [0035] (i.e. an emulsion)
Further Regarding Claim 2:  The reference teaches the boilers include turbines [0040][0039] (i.e. rotating metal material)  
Graf teaches the composition comprises a AAA alkyl substituted aryl sulfonic acid salt or amide (i.e. an emulsifier) (meeting the limitations of claim 6)  The composition comprises a mono ethanol amine as an alkalinizing amine (See claim 1 reference i.e. a pH adjusting function of claim 1 and a volatile amine of claim 10) and may comprise propanol amine [0050] (i.e. a a treat rate of 10-20 ppm or 0.5 to 5 ppm [0038] (thereby falling within the claimed range of 0.01 to 10 ppm of claim 1 and 0.01 to 50 ppm of the claims were treated at rate of 10 ppm and 50 % is ethanolamine making treat of 5 ppm)
See Table 1:  Amine 5% mono ethanolamine 55 %, a treat rate of 10-20 ppm means 1-0.5 ppm amine when used as 5% of the composition being within the claimed range.  The mono ethanol amine at 55% and a treat rate of 10-20 ppm makes it 5.5-1 ppm within the range of the claims thereby anticipated said ranges:  MPEP 2131.03 and MPEP 2131.02
The composition may comprise dry constituents in the aqueous formulation (See claim 9 reference) 
The composition does not harm gaskets and washers in steam generating plants [0014]  The composition may comprise small amounts of cyclo hexyl amine [0020]
	The composition is a clear and limpid liquid [0020] 
The composition is tested with a power station block with a forced circulation boiler having four turbines and the composition is continuously entered into the boiler fed water and into the steam conduits where the samples are tested.  [0039] (i.e. meeting the imitation for adding to steam and for a steam pipe/conduit).
The additive may be provided in water as an aqueous formulation [0029] and are used in manner known in the field for scale inhibiting by metering and added to feed or circulating water and for corrosion protection 0.5 to 5 ppm with simple test to determine minimum amounts used [0038] (thereby falling within the claimed range of instant claims).  The amount of the additive is metered and maintained with tests to determine the minimum amounts used [0038] (meeting the limitations of claim 5 for adjusting amounts)
The composition is metered into the boiler feed water (i.e. added in a teat at a steam pipe or steam header for supplying steam disposed before the steam dyer)
Graf teaches the limitations above set forth.  Graf teaches the composition comprises a AAA alkyl substituted aryl sulfonic acid salt or amide (i.e. an emulsifier) (meeting the limitations of claim 6)  
The additive may be provided in water as an aqueous formulation [0029] and are used in manner known in the field for scale inhibiting by metering and added to [0038]

    PNG
    media_image5.png
    544
    459
    media_image5.png
    Greyscale
While the reference does not expressly recite emulsion the additive is liquid at room temperature added to water and is insoluble in 
The composition is added to steam and may form droplets [0025]. The composition is added to water and then into the fresh steam [0039](added in a steam)(the amine being a liquid that is immiscible in water added to water rendering 
The composition comprises a mono ethanol amine as an alkalinizing amine (See claim 1 reference i.e. a pH adjusting function of claim 1) and may comprise propanol amine [0050] (i.e. a deoxidizing agent) the ethanolamine is used  at 40-60 % of the three components of film amine, ethanolamine, AAA [0028, 0030] where said composition is added at  a treat rate of 10-20 ppm or 0.5 to 5 ppm [0038] (thereby falling within and/or overlapping the claimed range of 0.01 to 50 ppm of the claims were treated at rate of 10 ppm and 50 % is ethanolamine making treat of 5 ppm)
Anton discloses the limitations above set forth.  Anton discloses the composition comprises an aryl sulfonic acid with an amine component such as alkyl amine [0024] along with the fatty alkyl polyamine. [0020]
Anton discloses the additive may be provided in water as an aqueous formulation [0029] and are used in manner known in the field for scale inhibiting by metering and added to feed or circulating water and for corrosion protection 0.5 to 5 ppm with simple test to determine minimum amounts used [0038The amount of the additive is metered and maintained with tests to determine the minimum amounts used [0038] (meeting the limitations of claim 5 for adjusting amounts)  The boiler feed water is fed to steam generating appliances such as central heating boilers, domestic and industrial water heating systems, steam boilers of all kind (i.e. metallic) and reducing corrosion and scale [0001-0003] (i.e. meeting claims for added to a place/steam header/before steam dryer) The reference teaches the boilers include turbines [0040][0039] (i.e. rotating metal material)  
The composition is for treatment of industrial water esp. boiler feed water for steam generating appliances such as boilers and industrial water heating systems, steam boilers of all kinds to reduce corrosion and scale [0001-0003] (rendering obvious to one of ordinary skill in the art at the time of filing the invention to try a steam dryer) The composition is for conditioning of water for industrial use (See claim 1 of reference)
	While the reference teaches boilers of all kind, it does not expressly recite use in a paper making method or a steam dryer and while teaching adding prior to the steam does not expressly recite adding prior to the “steam dryer: as in claim 1 and in claim 5 respectively:
JP 2011012921A Sato Takatoshi Shimura Kosuke discloses improving heat transfer of a steam dryer with an additive.  The steam is supplied from boilers to a drum to dry wet paper (Abstract) Steam dryers with rotary drums are widely used in papermaking facilities [0002]  The process includes adding a long chain aliphatic amine:

    PNG
    media_image6.png
    184
    992
    media_image6.png
    Greyscale

and comprises and emulsifier such as a fatty acid alkali metal salt [0024]
The amine is adsorbed to the metal material of the drum inner peripheral surface the hydrophobic alkyl group has a low affinity for water molecules and therefore repels water from the inner peripheral surface of the drum [0015] 
The amine is added to water vapor (i.e. steam) introduced into the drum or fed water of a boiler that generates water vapor (i.e. steam) [0012] The drum rotates [0014] (i.e. added to steam at a steam
The amine is added continuously or intermittently to the water vapor or feed water for a predetermined time at the start of preparation of the steam dryer and added to the steam or boiler feed water and thereafter intermittently and the amount by be decreased.  The additive may be added to eh step supplied to the drum, to the feed water of the boiler that generates steam or both.  [0019-0021] in amount such as 0.01-3 mg/kg steam (i.e. 0.01 to 3 ppm) [0022] (within the claimed range of instant claims)
JP 2011012921A Sato Takatoshi Shimura Kosuke discloses improving heat transfer of a steam dryer with an additive.  The steam is supplied from boilers to a drum to dry wet paper (Abstract) Steam dryers with rotary drums are widely used in papermaking facilities [0002]  The process includes adding a long chain aliphatic amine.
Wet Paper Drying Equipment [0016] has a rotary drum of a steam dryer the additive is added to the steam supplied to the drum, or the feed water of the oiler that generates steam or both [0019] 

    PNG
    media_image7.png
    604
    812
    media_image7.png
    Greyscale

Water is supplied via 5 through water device 1, water tank 2, pipe3 and water header 4, water vapor generated the boiler 5 is supplied into the drum 11 of dryer via water vapor pipe 6, water vapor header7 , a pipe 8 and there is a flow rate adjusting valve 9 and pipe 10.  The drum 11 is rotated and paper comes into contact, condensed water is sent to flash tank 14 and returned to water supply tank. [0027-0030] 
(JP 2011/012921A which differs from the instant claimed invention and from Anton only in use of a mono amine which is compatible with the aryl sulfonic acid of Anton which is expressly taught to be used with an alkyl amine).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use the composition of Anton in a steam dryer and paper making .
Claims  7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf Anton, Frahne, Dietrich (EP 1045 045A1) in view of JP 2011012921A Sato Takatoshi Shimura Kosuke  as applied to claims 1-2, 5-6 and 10 above further in view of Moran (US 4,562,042),
Regarding Claim 7:
Modified Anton discloses the limitations above set forth.  Anton does not expressly disclose the composition to comprise a poly oxy ethylene alkyl amine with 10-18 carbon alkyl groups or a deoxidizing agent of 0.01- 3 ppm
Moran (US 4,562,042), like Anton, discloses a corrosion inhibiting composition for use in dry steam generators, wet steam generators, hot water generators, etc. comprising an alkaline amine 1-100 pbw and 1 pbw film forming amine for preventing corrosion(Abstract)  
The composition may comprise a neutralizing/alkalinizing amine 1 to 100 pbw dry (overlapping the range of the claims)  and a film forming amine where the film forming amines includes amines and mixtures thereof (See claim 1 reference) the neutralizing amines include:  hydrazine, amino alcohol, cyclo hexyl amine etc. (See claim 2 of reference –meeting the limitations for a deoxidizing agent) 
The composition may comprise a dispersing agent in an amount of 0.01 to 0.5 pbw (See clams 6-7 of reference) including an oxyalkylene containing amine (See claim surfactant of oxy alkylene amine having carbons overlapping the instantly claimed 1-18 (See claim 5 Formula IV reference) meeting the limitation for an emulsifier of claim 6-7) such as ethylene oxide or propylene oxide amines [0031-0032]
The reference discloses the composition comprising oleylaminopropylene amine 4%, cyclo hexyl amine 8 %, amine oxyethylene 11 molecules ethylene Noramox S11 1 % and partially demineralized water 87 % used in a dry steam generator [0047-0048] (See example 1 reference C8 L25-45 meeting the limitation of claim 7)
The composition is used to protect metal surfaces of steam generators which have a water feeding tank, a circuit which circulates or stores the condensate composition and adding the composition to the feed water tank of 5 to 50 mg per liter of topping water to the system (See claims 11-13 of reference) 
The apparatus may comprise steel and copper, iron (C1 L35-46) and the composition reduces corrosion (C7 L55-68) The apparatus comprises a turbine (i.e. rotates) See circuit portion 5 and turbines 6 Fig 1.
The neutralizing amines include ammonia, hydrazine, morpholine, amino alcohol (See claim 2 reference) and diethylamino ethanol, amino methyl propanol (See claim 3 of reference (being among those described in the instant specification [0044])
Use of the neutralizing amine provides improved results as compared to just the film forming amine (C5 L10-20) and since the film forming amine is water insoluble it is better to use a dispersing agent of a surfactants type (C5 L17-25 i.e. emulsifier) 

Claims 1-2, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grattan et al (US 2010/0269996) further in view of Graf, Anton, Frahne, Dietrich (EP 1045 045A1) 
Regarding Claims 1-2, 5 and 10:
Grattan [0045] an et al (US 2010/0269996) discloses a method of papermaking in boiler systems using an effective amount of one or more reductants and one or more pH controlling chemicals into the boiler feed water or satellite feed locations of a papermaking process (Abstract) the process includes papermaking in a Yankee Dryer which rely on steam sources [0032] [0033] Fig 3. [0011](meeting the limitation for a rotating and metal steam heating material of claims 1-2 and claim 5 for paper making)   
The process includes use of amines [0034] the process improves efficiency of paper making and includes returning high quality condensate as a source of boiler feed water and optimized injection of chemical additives into the boiler feed water and steam condensate system [0009]  
The process includes detecting contamination and measuring oxidation reduction potentials to feed an effective amount of additives [0010] (meeting the limitation of claim 5 for adjusting the amounts)
Additives includes changes and adjustment to the feed water, feed location and steam condensate chemistry such as oxygen or oxygen scavengers and reducing agents [0043] reductants such as hydrazine, carbohydrazide, hydroxyl amine, etc. [0044] a pH controlling additive such as cyclohexamine, morpholine, diethylaminoethanol, monoethanolamine and the like [0045] (meeting the limitations of claims pH adjusting neutralizing amine, a volatile amine adding concurrently with the polyamine as the additives are part of the composition with the polyamine and a de oxidizing agent) 
The reductants and pH controlling chemicals are used in an effective amount (Abstract) The CSM/controller condensate measuring device [0010]  will optimize the feed of metal passivating treatments to aa preferred low corrosion conditions [0046] Thereby rendering obvious the claimed ranges.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The treatments are added before the steam dryer in a pipe or header (See fig 1, 110 and Fig 2 210) 
	Grattan does not expressly disclose the amines of formula (1).
Graf, Anton, Frahne, Dietrich (EP 1045 045A1) discloses a composition for condition water for industrial use esp. boiler feed water which inhibits scale and corrosion the composition comprises 30 % long chain aliphatic polyamine. (Abstract) such as a composition having BOTH a mono ethanolamine and a polyamine (i.e. used concurrently)

    PNG
    media_image1.png
    374
    870
    media_image1.png
    Greyscale

(where p is 1-6 vs. claimed m of 1-8 and n is 1-6 vs. claimed n of 1 to 7 and R is 12-24 carbons vs claimed R1 of 10-22 carbons)
The fatty amine/polyamine can be carried by steam on a turbine and is nontoxic.  The polyamines include dodecylaminomethylene amine, dodecylaminodimethylene amine, dodecylaminotrimethylene amine/N-stearyl-1,3-propanedamine etc. [0026] 

    PNG
    media_image2.png
    319
    236
    media_image2.png
    Greyscale
N-Stearyl 1,3, propane diamine

    PNG
    media_image3.png
    144
    857
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    155
    362
    media_image4.png
    Greyscale
(meeting the formula of claim 1)
The additive may be provided in water as an aqueous formulation [0029] and are used in manner known in the field for scale inhibiting by metering and added to feed or circulating water and for corrosion protection 0.5 to 5 ppm with simple test to determine minimum amounts used [0038] (also meeting limitation for metal as metal corrodes)
The composition is added and added to feed of water for forced circulation boilers with pressure more than 150 bar and temperature more than 500C to inhibit corrosion (See claims 12-13 of reference) (i.e. meeting claims for added to a place/steam header/before steam dryer)
The boiler feed water is fed to steam generating appliances such as central heating boilers, domestic and industrial water heating systems, steam boilers of all kind (i.e. metallic) and conditioning comprise treatment of water with the purpose of avoiding and reducing corrosion and scale [0001-0003] (i.e. meeting claims for added to a place/steam header/before steam dryer) The reference teaches the boilers include turbines [0040][0039] (i.e. rotating metal material)  
are used in manner known in the field for scale inhibiting by metering and added to feed or circulating water and for corrosion protection 0.5 to 5 ppm with simple test to determine minimum amounts used [0038] (thereby falling within the claimed range of instant claim 4).  The amount of the additive is metered and maintained with tests to determine the minimum amounts used [0038] (meeting the limitations of claim 5 for adjusting amounts)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the composition of Graf such as a polyamine in the amounts taught therein used concurrently with the monoethanolamine  to the process of Grattan in order to impart improved corrosion resistance to the Yankee dryer and process thereof.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grattan et al (US 2010/0269996) further in view of Graf, Anton, Frahne, Dietrich (EP 1045 045A1) as applied to claims 1-2, 5 and 10 above further in view of Moran (US 4,562,042),
Regarding Claims 6-7:
Modified Grattan et al (US 2010/0269996) discloses the limitations above set forth but does not expressly disclose an emulsion with the polyoxy ethylene amide with 10-18 carbon alkyl groups of instant claims 6-7:
Moran (US 4,562,042), discloses a corrosion inhibiting composition for use in dry steam generators, wet steam generators, hot water generators, etc. comprising an alkaline amine 1-100 pbw and 1 pbw film forming amine for preventing corrosion(Abstract)  
neutralizing/alkalinizing amine 1 to 100 pbw dry (overlapping the range of claim 9)  and a film forming amine where the film forming amines includes amines and mixtures thereof (See claim 1 reference) the neutralizing amines include:  hydrazine, amino alcohol, cyclo hexyl amine etc. (See claim 2 of reference –meeting the limitations for a deoxidizing agent) 
The composition may comprise a dispersing agent in an amount of 0.01 to 0.5 pbw (See clams 6-7 of reference) including an oxyalkylene containing amine (See claim 7 of reference) surfactant of oxy alkylene amine having carbons overlapping the instantly claimed 1-18 (See claim 5 Formula IV reference) meeting the limitation for an emulsifier of claim 6-7) such as ethylene oxide or propylene oxide amines [0031-0032]
The reference discloses the composition comprising oleylaminopropylene amine 4%, cyclo hexyl amine 8 %, amine oxyethylene 11 molecules ethylene Noramox S11 1 % and partially demineralized water 87 % used in a dry steam generator [0047-0048] (See example 1 reference C8 L25-45 meeting the limitation of claim 7)
The composition is used to protect metal surfaces of steam generators which have a water feeding tank, a circuit which circulates or stores the condensate composition and adding the composition to the feed water tank of 5 to 50 mg per liter of topping water to the system (See claims 11-13 of reference) 
The apparatus may comprise steel and copper, iron (C1 L35-46) and the composition reduces corrosion (C7 L55-68) The apparatus comprises a turbine (i.e. rotates) See circuit portion 5 and turbines 6 Fig 1.
diethylamino ethanol, amino methyl propanol (See claim 3 of reference (being among those described in the instant specification [0044])
Use of the neutralizing amine provides improved results as compared to just the film forming amine (C5 L10-20) and since the film forming amine is water insoluble it is better to use a dispersing agent of a surfactants type (C5 L17-25) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the surfactant oxy alkylene amine of Moran to further disperse the film forming amine of Grattan and the neutralizing amine (i.e. deoxidizing agent) of Moran in the composition and method of Grattan to further improve anticorrosion therein in the various steam generators of Grattan
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/641,005 for which a Notice of Allowance was mailed 11/10/2021 but no patent has yet issued also claims a process for enhancing efficiency of heating with   
This is a provisional nonstatutory double patenting rejection.
Claims 2 and 5 are alternatively and provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/641,005 for which a Notice of Allowance was mailed 11/10/2021 but no patent has yet issued in view of Edwards (US 2002/0148584)
Said copending application also	claims a process for enhancing efficiency of heating with steam in a steam dryer with metal material using the same amine as is instantly claimed where the amine may be added in the steam at the pipe or header for supplying steam to the dryer similarly to the instant claims.  The copending application claims do not recite the dryer is rotating or that the process is one of paper making.
Edwards (US 2002/0148584) discloses additives such as polyamine [0069][0194][0252][0260] used in a method of paper making [0067] and may be used in aqueous composition [0070] used in a rotating heated drying cylinder (See claim 16 reference) [09321][0306] where the rotating drying is performed in a Yankee cylinder [0016][0039][0047-0048,0051][0134]
It would have been obvious to one of ordinary skill in the art to try use the composition and method of the co-pending application with a rotating heated drying cylinder such as a well-known Yankee dryer in a paper making process to impart improved efficiency thereto.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 
As above set forth the prior art as combined teaches the claimed method with the claimed composition.  To wit:  EP ‘045 in combination with the JP ‘921 reference as well as Gratten reference in view of Anton reference as above set forth teaches addition of the claimed composition in a paper making process prior to the steam dryer (i.e. in a feed water conduit for example)   The references as combined teach the claimed composition for reducing corrosion and improving efficiency of the steam dryer in processes including paper making establishing obviousness by a preponderance of the evidence.
The applicant argues the claimed invention is distinguished from the prior as the claimed invention is directed to improving heating efficiency of steam.  The prior art recognizes improving heat transfer of a steam dryer with an additive JP 2011012921A Sato Takatoshi Shimura Kosuke
The argument that the prior art is not concerned with improving heating efficiency is not persuasive as the preamble does not further limit the compositional components, the steps, the apparatus in which the method is performed or operating conditions but is rather an intended use.    Notwithstanding same, since the references as combined teach the claimed composition with the claimed process steps in the claimed apparatus it will necessarily impart improved efficiency and is capable of same.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)  
The prior art teaches the addition of a mono ethanol amine (as well as cyclo hexyl amine) in amounts which meet and/or overlap the claimed ranges as above set forth.  This amine meets the limitations for the neutralizing amine with a pH adjusting function and for the neutralizing is a volatile amine.  This amine is used with the polyamines as more fully above set forth. See par [0040] of the instant specification naming mono ethanolamine and cyclohexylamine, di ethanolamine, etc. as neutralizing 
The applicant argues the amines are not taught by the cited references to possess the neutralizing/pH adjusting function.  This is not persuasive.  The claimed amine is taught and a species is disclosed which is expressly recited in the instant specification to serve as a neutralizing pH adjusting amine.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)  The examiner notes that adding alkalinity neutralizes acids and affects pH as is known by those of skill in the art at the time of filing the invention.
Applicant argues the EP reference teaches a sodium cumene sulfonate in addition to the amine and mono ethanol amine and argues this distinguishes the claims from the prior art as it is not proper to select only the amine and mono ethanol amine.  This is not persuasive.  The instant claims are drafted as comprising (MPEP 2111) as 
Applicant argues JP reference is distinguished from the instant invention as it is concerned with improving contact angle and area which is not the concern of the instant invention.  This is not persuasive.  JP 2011012921A Sato Takatoshi Shimura Kosuke discloses improving heat transfer of a steam dryer with an additive.  The steam is supplied from boilers to a drum to dry wet paper (Abstract) Steam dryers with rotary drums are widely used in papermaking facilities [0002]  The process includes adding a long chain aliphatic amine. Wet Paper Drying Equipment [0016] has a rotary drum of a steam dryer the additive is added to the steam supplied to the drum, or the feed water of the oiler that generates steam or both [0019]  JP 2011/012921A which differs from the instant claimed invention and from Anton only in use of a mono amine which is compatible with the aryl sulfonic acid of Anton which is expressly taught to be used with an alkyl amine.  The JP reference is concerned with improving heat transfer and is used to teach the wet paper drying in paper making as more fully above set forth.    In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
improves efficiency of paper making and includes returning high quality condensate as a source of boiler feed water and optimized injection of chemical additives into the boiler feed water and steam condensate system [0009]  Since the process improves efficiency overall it will necessarily improve heating efficiency esp. where the claimed chemical composition is used to perform the claimed steps.
Applicant asserts Moran is directed to an anticorrosive composition and says little more.  The examiner notes that Moran is used as a secondary reference to teach a poly oxy ethylene alkyl amine with 10-18 carbon alkyl groups or a deoxidizing agent of 0.01- 3 ppm .    In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The remarks are not persuasive as to rejections citing to Moran.
The remarks are not persuasive to overcome the above rejections under section 103.  
The obviousness double patenting rejection is maintained.
For the above reasons the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See references cited on IDS as well as those set forth on the PTO 892 accompanying the prior office actions.
Moran (US 4,276,089) discloses a composition comprising at least a polyamine of the formula:

    PNG
    media_image8.png
    281
    538
    media_image8.png
    Greyscale
to treat metal surfaces to inhibit corrosion from steam (Abstract) and can be introduced by a pump in water in effective amounts (C7 L20-35) 
Esposito et al (US 2016/0002793) teaches a method to inhibit corrosion on metal surfaces using at least one film forming amine (Abstract) The composition may be used on offline and online washes and may be added to steam injected into a gas turbine air compressor rinse water or separately [0041-0042]  The amine includes:

    PNG
    media_image9.png
    748
    566
    media_image9.png
    Greyscale

Moran (US 4,562,042) discloses an anticorrosive composition for protecting metal surfaces in contact with water as energetic of thermic corrosive fluid including circuits apparatus and devices or systems producing dry or wet steam the composition  
    PNG
    media_image10.png
    367
    427
    media_image10.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759